DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 7/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:
In the previous Office Action dated 6/29/2022, the examiner noted that claims 12 and 13 were withdrawn as being directed toward unelected species.  The examiner reminds applicant to change the claim status of claims 12 and 13 to “Withdrawn”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,021,878 issued to Grinstein et al. (“Grinstein”) in view of U.S. Patent Application Publication 2015/0369644 by Powning “Powning”) and WO 2013/113356 by Hoffman et al. (“Hoffman”).

As for claims 1 and 14, Grinstein discloses a valve comprising:
a controller (col. 10, lines 53-63);
a fluid path (col. 8, lines 12-16 and col. 10, lines 43-50);
a valve member (implicitly recited to close the chamber; col. 8, lines 12-16 and col. 10, lines 43-50) situated in the fluid path, the valve member movable between a closed position which obstructs the fluid path and an open position (col. 8, lines 12-16);
a valve actuator coupled to the valve member (col. 10, lines 57-59);
a heater (220);
a first temperature transducer (210); and
a second temperature transducer (212);
wherein the controller is in operative communication with the valve actuator, the heater, and the first and second temperature transducers (col. 10, lines 53-63), and the controller is configured to:
send a close signal to the valve actuator, causing the valve actuator to close the valve member (col. 8, lines 12-16; col. 10, lines 43-50; and col. 10, lines 53-63);
receive (via 211) a first temperature signal from the first temperature transducer (col. 10, lines 53-63);
control the heater to attain a first temperature set point (final temperature; col. 6, lines 29-31) at the second temperature transducer (col. 6, lines 9-31. Note, although Grinstein does not explicitly disclose which temperature transducer is used to measure the first temperature set point, it would be obvious to try to use the second temperature transducer 212 because only two transducers are available to perform the measurement.);
receive a first quantity associated with controlling the heater to attain the first temperature set point, the first quantity indicating at least one of: an amount of time required to attain the first temperature set point and an amount of energy required to attain the first temperature set point (col. 6, lines 9-18); and
send an open signal to the valve actuator causing the valve actuator to open the valve member (col. 8, lines 8-16 and col. 10, lines 53-63).
In the embodiment above (col. 8, lines 12-16 and col. 10, lines 43-50), Grinstein does not explicitly disclose that the heater, first temperature transducer and second temperature transducer are located downstream of the valve member. Instead, Grinstein discloses a generic valve member at a generic position with respect to the fluid path that closes the fluid path to allow the aggregate coefficient (related to heat capacity) to be measured (col. 8, lines 12-16).
However, in another embodiment, Grinstein discloses that a heater, first temperature transducer and second temperature transducer are located downstream of a valve member (Fig. 5A and col. 11, lines 37-42). Grinstein discloses that valve member 330 is located upstream the fluid path (which implicitly has the heater and temperature transducers) and allows the aggregate coefficient (related to heat capacity) to be measured (col. 11, lines 37-42).
Because the embodiments of Grinstein both disclose valve members at locations with respect to a fluid path which allow the aggregate coefficient to be measured, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the valve member and location of the embodiment of col. 11, lines 37-42 of Grinstein for those of the embodiment of col. 8, lines 12-16 of Grinstein to achieve the predictable result of allowing the aggregate coefficient to be measured.
Although Grinstein discloses that the flow rate is measured after the valve member is opened (col. 8, lines 12-16 and col. 6, lines 32-40) Grinstein does not explicitly disclose the recited steps for measuring the flow rate.
However, Powning recites a controller (30)  configured to:
receive (at step 182) a second temperature signal from a first temperature transducer (26);
control (at steps 188-192) a heater (28) to attain a second temperature set point (“Heat to” temperature) at a second temperature transducer (28);
receive a second quantity associated with controlling the heater to attain the second temperature set point, the second quantity indicating at least one of: an amount of time required to attain the second temperature set point (step 196), and an amount of energy required to attain the second temperature set point.
Powning discloses that these steps are used to measure a flow rate (Abstract, step 210).
Because Grinstein and Powning both disclose steps for measuring a flow rate, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the steps of Powning for the steps of Grinstein to achieve the predictable result of measuring a flow rate.
Grinstein as modified by Powning discloses a controller (Grinstein: col. 10, lines 53-63 and Powning: 30)  configured to:
receive (Powning: at step 182) a second temperature signal from a first temperature transducer (Grinstein: 210 and Powning: 26);
control (Powning: at steps 188-192) a heater (Grinstein: 220 and Powning: 28) to attain a second temperature set point (Powning: “Heat to” temperature) at a second temperature transducer (Grinstein: 212: and Powning: 28);
receive a second quantity associated with controlling the heater to attain the second temperature set point, the second quantity indicating at least one of: an amount of time required to attain the second temperature set point (Powning: step 196), and an amount of energy required to attain the second temperature set point; and
employ the first quantity to classify a fluid inside (Grinstein: determine the aggregate coefficient γ; col. 10, lines 53-63) and the second quantity to estimate a flow rate of the fluid through the fluid path (Grinstein: col. 6, lines 4-5 and Powning: step 210).
	Although Grinstein as modified by Powning discloses that the first temperature signal, the first quantity, the second temperature signal and the second quantity are received by a controller (Grinstein: col. 10, lines 53-59), Grinstein as modified by Powning does not explicitly recite that the signals and quantities are recorded because Grinstein does not disclose that the controller includes a memory that records signals and quantities.
	However, Hoffman discloses a controller (9) that includes a memory (13) that records signals and quantities (page 6, lines 4-7).
The Grinstein-Powning combination and Hoffman disclose the controller and a memory that records signals and quantities, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the controller of the Grinstein-Powning combination with the memory of Hoffman by including the memory with a processor as suggested by Hoffman, and that in combination, the controller components such as the processor and the memory merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the controller of the Grinstein-Powning combination to include the memory as disclosed by Hoffman in order to achieve the predictable result of recording the first temperature signal, the first quantity, the second temperature signal and the second quantity that are received by the controller.
As for claim 14, Grinstein as modified by Powning and Hoffman discloses an apparatus that performs the claimed method.

As for claim 2, Grinstein as modified by Powning and Hoffman discloses an inlet port and an outlet port; wherein the fluid path extends from the inlet port to outlet port (Grinstein: see Fig. 2; col. 10, lines 43-50).

As for claim 3, Grinstein as modified by Powning and Hoffman discloses that the heater, the first temperature transducer, and the second temperature transducer are situated in the fluid path (Grinstein: Fig. 2; col. 10, lines 43-50).

As for claim 5, Grinstein as modified by Powning and Hoffman discloses that the controller is configured to:
record a first feedback signal from the second temperature transducer (Grinstein: col. 6, lines 24-32);
control the heater based on the first feedback signal to attain the first temperature set point at the second temperature transducer (Grinstein: col. 6, lines 24-32);
after sending the open signal to the valve actuator (Grinstein: col. 8, lines 12-16 and col. 6, lines 32-34), record a second feedback signal from the second temperature transducer (Powning: step 192); and
control the heater based on the second feedback signal to attain the second temperature set point at the second temperature transducer (Powning: steps 190, 192).

As for claim 8, Grinstein as modified by Powning and Hoffman discloses the valve according to claim 1 (see the rejection of claim 1 above) and that the controller is configured to:
send a close signal to the valve actuator causing the valve actuator to close the valve member (Grinstein: col. 8, lines 12-16; col. 10, lines 43-50; and col. 10, lines 53-63); and
record a first temperature signal from the first temperature transducer (Grinstein: col. 10, lines 53-63).
Grinstein as modified by Powning and Hoffman does not explicitly disclose that recording a first temperature occurs at least one second after sending the close signal. 
However, Grinstein discloses that a user may control the frequency at which measurements can be made (Grinstein: col. 10, lines 57-63).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the measurements of Grinstein, Powning and Hoffman to occur at a period of one or more seconds to achieve the predictable result of providing measurements every second.  The examiner notes that several a measurement cycles can pass between sending a close signal and recording a first temperature.

As for claim 10, Grinstein as modified by Powning and Hoffman discloses the valve according to claim 1 (see the rejection of claim 1 above) and that the controller is configured to:
send an open signal to the valve actuator causing the valve actuator to open the valve member (Grinstein: col. 8, lines 8-16 and col. 10, lines 53-63); and
record a temperature signal from the first temperature transducer (Grinstein: col. 10, lines 53-63).
Grinstein as modified by Powning and Hoffman does not explicitly disclose that recording a first temperature occurs at least one second after sending the open signal. 
However, Grinstein discloses that a user may control the frequency at which measurements can be made (Grinstein: col. 10, lines 57-63).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the measurements of Grinstein, Powning and Hoffman to occur at a period of one or more seconds to achieve the predictable result of providing measurements every second.  The examiner notes that several a measurement cycles can pass between sending an open signal and recording a temperature.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,021,878 issued to Grinstein et al. (“Grinstein”) in view of U.S. Patent Application Publication 2015/0369644 by Powning (“Powning”) and WO 2013/113356 by Hoffman et al. (“Hoffman”) as applied to claim 1, further in view of U.S. Patent 10,982,794 issued to Wiegand et al. (“Wiegand”).

As for claim 9, Grinstein as modified by Powning and Hoffman discloses the valve according to claim 1 (see the rejection of claim 1 above) and that the controller is configured to:
send a close signal to the valve actuator causing the valve actuator to close the valve member (Grinstein: col. 8, lines 8-16 and col. 10, lines 53-63).
Grinstein as modified by Powning and Hoffman does not explicitly disclose receiving a first confirmation signal from the valve actuator indicating that the fluid path is closed.
However, Wiegand discloses receiving a first confirmation signal from a valve actuator indicating that a fluid path is closed (col. 10, lines 1-12).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the controller and valve actuator of Grinstein, Powning and Hoffman to include the first confirmation signal as disclosed by Wiegand in order to ensure that the valve has been closed.
Grinstein as modified by Powning, Hoffman and Weigand discloses that the controller is configured to receive a first confirmation signal from the valve actuator indicating that the fluid path is closed (Weigand: col. 10, lines 1-12); and
record a temperature signal from the first temperature transducer (Grinstein: col. 10, lines 53-63).
Grinstein as modified by Powning, Hoffman and Weigand does not explicitly disclose that recording a first temperature occurs at least one second after receiving the first confirmation signal.
However, Grinstein discloses that a user may control the frequency at which measurements can be made (Grinstein: col. 10, lines 57-63).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the measurements of Grinstein, Powning and Hoffman to occur at a period of one or more seconds to achieve the predictable result of providing measurements every second.  The examiner notes that several a measurement cycles can pass between receiving a first confirmation signal and recording a temperature.

As for claim 11, Grinstein as modified by Powning and Hoffman discloses the valve according to claim 1 (see the rejection of claim 1 above) and that the controller is configured to:
(Grinstein: col. 8, lines 8-16 and col. 10, lines 53-63); and
record a temperature signal from the first temperature transducer (Grinstein: col. 10, lines 53-63).
Grinstein as modified by Powning and Hoffman does not explicitly disclose receiving a confirmation signal from the valve actuator indicating that the fluid path is open.
However, Wiegand discloses receiving a confirmation signal from a valve actuator indicating that a fluid path is open (col. 9, lines 57-67).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the controller and valve actuator of Grinstein, Powning and Hoffman to include the confirmation signal as disclosed by Wiegand in order to ensure that the valve has been opened.
Grinstein as modified by Powning, Hoffman and Weigand discloses that the controller is configured to receive a confirmation signal from the valve actuator indicating that the fluid path is closed (Weigand: col. 9, lines 57-67); and
record a temperature signal from the first temperature transducer (Grinstein: col. 10, lines 53-63).
Grinstein as modified by Powning, Hoffman and Weigand does not explicitly disclose that recording a first temperature occurs at least one second after receiving the confirmation signal.
However, Grinstein discloses that a user may control the frequency at which measurements can be made (Grinstein: col. 10, lines 57-63).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the measurements of Grinstein, Powning and Hoffman to occur at a period of one or more seconds to achieve the predictable result of providing measurements every second.  The examiner notes that several a measurement cycles can pass between receiving a confirmation signal and recording a temperature.

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.
On pages 9-11, Applicant argues that Grinstein does not disclose a heater, first temperature transducer and second temperature transducer that are arranged downstream of a valve member.  The examiner respectfully disagrees.  Grinstein discloses such an arrangement in col. 11, lines 37-42.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853